USCA1 Opinion

	




Not for Publication in West's Federal Reporter
Citation Limited Pursuant to 1st Cir. Loc. R. 32.3
United States Court of Appeals
For the First Circuit






No. 02-2648


UNITED STATES,


Appellee,


v.


JOSEPH L. HEARN,


Defendant, Appellant.




APPEAL FROM THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW HAMPSHIRE


[Hon. Steven J. McAuliffe, U.S. District Judge]




Before

Boudin, Chief Judge,
Lynch and Lipez, Circuit Judges. 




Joseph Hearn on brief pro se.
 Peter E. Papps, First Assistant U.S. Attorney, and Thomas P.
Colantuono, United States Attorney, on Motion for Summary
Affirmance and Memorandum in Support for appellee.





July 8, 2003





 Per Curiam.  Upon a careful review of the judgment dismissing
appellant's motion to modify his sentence, and in light of the
record and the arguments on appeal, the judgment of dismissal is
affirmed.
	Alternatively, construing appellant's brief as a request for
leave to file a second or successive habeas petition, we deny the
request for failure to satisfy the statutory criteria.